DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2021 has been entered.

Response to Amendment
In response to the amendment filed on 03/08/2021, Claims 19-25 have been cancelled, and Claims 1-18 and newly added Claims 26-32 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to Claim 10 filed 03/08/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments to Claims 10 that the limitation “wherein the introducer catheter is preassembled about the delivery catheter” overcome the current rejection of record is not persuasive. The Examiner has relied on Element 30 as the introducer catheter of Claims 10 and applicant has not directed the arguments to why Element 30 cannot read on the 

    PNG
    media_image1.png
    170
    954
    media_image1.png
    Greyscale

As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 10, the rejection of Claim 10 is being maintained in light of the teachings of Thomas. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 30, the claim is improperly dependent on itself and thus fails to further limit the subject matter in the claims. As best understood by the Examiner, this claim should be dependent on Claim 29 in which the seal assembly is introduced. For the purposes of promoting compact prosecution, the Examiner will interpret this limitation, as best understood by the Examiner, to depend from Claim 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-11, and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas (WO 2012/023980) [*** also published on 01/02/2014 as US PGPub 2014/0005768 (effective filing date is 08/17/2010) with the same paragraph and figure numbers as the WIPO document***].
Regarding Claim 10, Thomas teaches a delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure, wherein the deployment system comprises:
a introducer catheter (30) having a proximal end (32) and a distal end and a lumen extending from the proximal end to the distal end of the introducer catheter (Figure 1A and Figure 1E), the introducer catheter (30) having an outer diameter defined by an outer surface of the introducer catheter and an inner diameter defining the through lumen (Paragraph 0032 and 0037-0038);
a delivery catheter (16) extending through the introducer catheter (30) (Figure 1A), the delivery catheter (16) comprising a tubular body having a proximal end (12) and a distal end (14), the distal end including a sheath jacket (24) and stem portion (22) extending proximally from the sheath jacket (22), the sheath jacket (24) having an outer surface that defines an outer diameter of the sheath jacket (Figure 1C), the outer diameter of the sheath jacket (24) being greater than the inner diameter of the introducer catheter (30) at the distal end of the introducer catheter (Paragraph 0040), the stem portion (22) having an outer surface that defines an outer diameter of the stem portion (Figure 1A-1C), the outer diameter of the stem portion being smaller than the inner diameter of the introducer catheter (Figure 1A; Paragraph 0039); and a cardiovascular prosthetic implant positioned at least partially within the sheath jacket (24) (Paragraph 0070); and
wherein the introducer catheter (12) is preassembled about the delivery catheter (16) (Figure 1A-1B; Paragraph 0033 states that the sleeve is assembled over the outer shaft of the delivery device and Paragraph 0040 states that the sleeve (30) is pre-assembled to the delivery device (10)).
Regarding Claim 11, Thomas teaches the delivery system of Claim 10, comprising a seal assembly at a proximal end of the introducer catheter (30) (hemostatic seal/valve 28 is shown being adjacent to a proximal end (32) of the introducer catheter (Figure 3A-3B) and Paragraph 0050 states that the introducer catheter (30) preferably extends from a location close to the hemostasis valve (28), thus the Examiner is interpreting the hemostasis valve assembly is located at the proximal end of the introducer catheter, but not ON the proximal end of the introducer catheter)..
Regarding Claim 15, Thomas teaches the delivery system of Claim 10, wherein the inner diameter of the distal end of the introducer is about 16F (Paragraph 0007 and 0039).
Regarding Claim 16, Thomas teaches the delivery system of Claim 10, comprising a tubing (18) extending through the delivery catheter (40) and the cardiovascular prosthetic implant (Figure 3B).
Regarding Claim 17, Thomas teaches the delivery system of Claim 10, comprising a distal tip (14) coupled to a distal end of the tubing (18), the distal tip (14) having a maximum outside diameter that is approximately the same as the outside diameter of the jacket sheath (24) (Figure 1A).
Regarding Claim 18, Thomas teaches the delivery system of Claim 10, wherein the sheath jacket (24) is coupled to a distal end of the stem portion (22) (Figure 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-10, 26-28 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2012/023980) [*** also published on 01/02/2014 as US PGPub 2014/0005768 (effective filing date is 08/17/2010) with the same paragraph and figure numbers as the WIPO document***] in view of Sylvanowicz (US Patent 4,935,017).
Regarding Claim 1, Thomas teaches a delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure, wherein the deployment system comprises:
an introducer catheter (30) having a proximal end (32) and a distal end (end furthest away from the user) (Figure 1-1C; Paragraph 0037);
a delivery catheter (16; Figure 1A) extending through the introducer catheter (30; Figure 1C), the delivery catheter (16) having a proximal end (12) and a distal end (24) extending beyond the distal end of the introducer catheter (30) (Figure 1C; Paragraph 0054); and
wherein an outer diameter of the distal end (24) of the delivery catheter (16) is greater than an inner diameter of the distal end of the introducer catheter (30) (Paragraph 0040).
Wherein the introducer catheter (30) is preassembled about the delivery catheter (16) (Figure 1A-1B; Paragraph 0033 states that the sleeve is assembled over the outer shaft of the delivery device and Paragraph 0040 states that the sleeve (30) is pre-assembled to the delivery device (10)).
Thomas fails to disclose a hemostasis seal assembly on a proximal end of the introducer catheter (30).
Sylvanowicz discloses a medical delivery system (Abstract) wherein the introducer catheter (sheath; 28; Column 3, Lines 49-Column 4, Line 9; Figures 1-3) comprises an adjustable hemostasis seal assembly (30; Figure 1) on a proximal end of the delivery catheter (Column 3, Lines 62-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the introducer sheath of Thomas, such that it includes a hemostasis seal assembly on the proximal end, as taught by Sylvanowicz for the advantage of providing a seal between the introducer catheter and the delivery catheter which can be adjustable to vary the amount of sealing friction between the introducer catheter and delivery catheter. Furthermore, this modification provides a structure which prevents backflow of fluid between the delivery catheter and the introducer catheter.
Regarding Claim 2, the combination of references disclosed above teaches the delivery system of Claim 1 wherein Thomas teaches further comprising a cardiovascular prosthetic implant at the distal end of the delivery catheter (Paragraph 0032).
Regarding Claim 5, the combination of references disclosed above teaches the delivery system of Claim 1 wherein Thomas teaches wherein the inner diameter of the distal end of the introducer is 16F or less (Paragraph 0039).
Regarding Claim 6, the combination of references disclosed above teaches the delivery system of Claim 1 wherein Thomas teaches wherein the introducer catheter includes an elongated tapered tip (Figure 1E; Paragraph 0047).
Regarding Claim 9, the combination of references disclosed above teaches the delivery system of Claim 1 wherein Thomas teaches the system further comprises a tip (distal end of catheter 40) that has a straight configuration (Figure 3A) and a bent configuration (Figure 3B).
Regarding Claim 26, the combination of references disclosed above teaches the delivery system of Claim 1, Sylvanowicz teaches wherein the seal assembly (30) comprises a flush port (34; Column 4, Lines 4-9; Sylvanowicz).
Regarding Claim 27, the combination of references disclosed above teaches the delivery system of Claim 1, wherein Sylvanowicz teaches the seal assembly (30) can be adjusted to maintain the position of the introducer catheter relative to the delivery catheter (Column 3, Lines 66-67 and Column 4, Lines 1-3; Sylvanowicz).
Regarding Claim 28, the combination of references disclosed above teaches the delivery system of Claim 1, wherein Sylvanowicz teaches the seal assembly (30) includes a valve (Column 3, Lines 63-67 discloses the adjustable gasket).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2012/023980) and Sylvanowicz (US Patent 4,935,017) as applied to claims 1 and 2 above, and further in view of Perera (US PGPub 2012/0022629).
Regarding Claim 3, the combination of references disclosed above teaches the delivery system of Claim 2, wherein Thomas teaches further comprising a cardiovascular prosthetic implant (Paragraph 0004) but Thomas fails to explicitly state the implant comprises an inflatable cuff and a tissue valve (104) and an inflation lumen.
Perera teaches delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure (Paragraph 0024; Figure 6-10A), the cardiovascular prosthetic implant (100; Figure 3A) comprising an inflatable cuff (102) and a tissue valve (104) (Figure 2; Paragraph 0053) and Perera further teaches at least one inflation lumen (320) extending between the inflatable cuff (100) and the proximal end (309) of the introducer catheter (300) (Figure 8A), the inflation lumen (320) extending through the delivery catheter (300; Paragraph 0063) for the inflation of the cardiovascular implant.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the prosthetic implant taught by the combination of references with the inflatable prosthetic implant as taught by Perera since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; The inflatable prosthetic implant of Perera would be sufficient to repair/replace the mitral, pulmonary, and/or tricuspid valves of the heart (Paragraph 0051; Perera). Furthermore, an inflatable lumen and implantable implant provides the advantage of eliminating a stent structure from the implant, since stent based systems having a fixed rigidity even in the collapsed configuration (Paragraph 0020-0021; Perera).
Regarding Claim 4, the combination of references disclosed above teaches the delivery system of Claim 1, but fails to teach at least one link between the delivery catheter and the cardiovascular prosthetic implant.
Perera teaches delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure (Paragraph 0024; Figure 6-10A) further comprising at least one link (316) between the catheter body (300) and the cardiovascular prosthetic implant (100) (Figure 8A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of the combination of references to include at least one link between the catheter and the implant, as taught by Perera, for the advantage of holding the implant stationary as the outer sheath of the delivery catheter is retracted (Paragraph 0171; Perera).
Regarding Claim 32, the combination of references disclosed above teaches the delivery system of Claim 3, wherein Sylvanowicz teaches the seal assembly (30) includes a valve (Column 3, Lines 63-67 discloses the adjustable gasket).


Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2012/023980) and Sylvanowicz (US Patent 4,935,017) as applied to claim 1 above, and further in view of Wang (US PGPub 2012/0078237).
Regarding Claim 7 and 8, the combination of references disclosed above teaches the delivery system of Claim 1, but fails to teach the introducer catheter includes a tapered tip configured to transition between a first enlarged length configuration and a second shorter configuration as claimed in Claim 7 and a long tip in a first configuration and a short tip in a second configuration as claimed in Claim 8.
Wang teaches a delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure (Paragraph 0006-0007) wherein the introducer catheter comprise a tapered tip (132) which is compressible (Paragraph 0032-0034 and 0046). Since the tapered tip of Wang is compressible, Wang teaches a tapered tip configured to transition between a first enlarged length configuration/long tip configuration (an uncompressed configuration) and a second shorter configuration/short tip configuration (a compressed configuration). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distal tip of the combination of references disclosed above, to include the compressible tip teaching of Wang, for the advantage of facilitating atraumatic insertion of the introducer catheter in a body lumen (Paragraph 0032 and 0034; Wang).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2012/023980) as applied to claims 10 above, and further in view of Perera (US PGPub 2012/0022629).
Regarding Claim 12 and 13, Thomas teaches the delivery system of Claim 10, further comprising a cardiovascular prosthetic implant (Paragraph 0004) but fails to explicitly state the implant comprises an inflatable cuff and a tissue valve (104) and an inflation lumen.
Perera teaches delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure (Paragraph 0024; Figure 6-10A), the cardiovascular prosthetic implant (100; Figure 3A) comprising an inflatable cuff (102) and a tissue valve (104) (Figure 2; Paragraph 0053) and Perera further teaches at least one inflation lumen (320) extending between the inflatable cuff (100) and the proximal end (309) of the introducer catheter (300) (Figure 8A), the inflation lumen (320) extending through the delivery catheter (300; Paragraph 0063) for the inflation of the cardiovascular implant.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the prosthetic implant taught by Thomas with the inflatable prosthetic implant as taught by Perera since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; The inflatable prosthetic implant of Perera would be sufficient to repair/replace the mitral, pulmonary, and/or tricuspid valves of the heart (Paragraph 0051; Perera). Furthermore, an inflatable lumen and implantable implant provides the advantage of eliminating a stent structure from the implant, since stent based systems having a fixed rigidity even in the collapsed configuration (Paragraph 0020-0021; Perera).
Regarding Claim 14, Thomas teaches the delivery system of Claim 10, but fails to teach at least one link between the delivery catheter and the cardiovascular prosthetic implant.
Perera teaches delivery system for delivering a cardiovascular prosthetic implant using a minimally invasive procedure (Paragraph 0024; Figure 6-10A) further comprising at least one link (316) between the catheter body (300) and the cardiovascular prosthetic implant (100) (Figure 8A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Thomas to include at least one link between the catheter and the implant, as taught by Perera, for the advantage of holding the implant stationary as the outer sheath of the delivery catheter is retracted (Paragraph 0171; Perera).

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2012/023980) as applied to claims 10 above, and further in view of Sylvanowicz (US Patent 4,935,017).
Regarding Claim 29, Thomas teaches the delivery system of Claim 10, but fails to disclose wherein the introducer catheter comprises a hemostasis seal assembly at a proximal end of the introducer catheter.
Sylvanowicz discloses a medical delivery system (Abstract) wherein the introducer catheter (sheath; 28; Column 3, Lines 49-Column 4, Line 9; Figures 1-3) comprises an adjustable hemostasis seal assembly (30; Figure 1) on a proximal end of the delivery catheter (Column 3, Lines 62-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the introducer sheath of Thomas, such that it includes a hemostasis seal assembly on the proximal end, as taught by Sylvanowicz for the advantage of providing a seal between the introducer catheter and the delivery catheter which can be adjustable to vary the amount of sealing friction between the introducer catheter and delivery catheter. Furthermore, this modification provides a structure which prevents backflow of fluid between the delivery catheter and the introducer catheter.
Regarding Claim 30, the combination of references disclosed above teaches the delivery system of Claim 29/30, Sylvanowicz teaches wherein the seal assembly (30) comprises a flush port (34; Column 4, Lines 4-9; Sylvanowicz).
Regarding Claim 31, the combination of references disclosed above teaches the delivery system of Claim 30, wherein Sylvanowicz teaches the seal assembly (30) can be adjusted to maintain the position of the introducer catheter relative to the delivery catheter (Column 3, Lines 66-67 and Column 4, Lines 1-3; Sylvanowicz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED G GABR/Primary Examiner, Art Unit 3771